Citation Nr: 0302418	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  02-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral otitis 
externa.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran does not have bilateral otitis externa as the 
result of disease or injury during his active military 
service.  

3.  The veteran does not have a bilateral hearing loss 
disability as the result of disease or injury during his 
active military service.  

4.  The veteran does not have a right knee disorder as the 
result of disease or injury during his active military 
service.  


CONCLUSION OF LAW

1.  Bilateral otitis externa was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).  

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303, 3.385 (2002).  

3.  A right knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  Further, implementing 
regulations have been published.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Except for amendments 
not applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  See 66 Fed. Reg. 45,629 (Aug. 
29, 2001).

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and accompanying 
correspondence, as well as a letter dated in July 2001, 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records.  
The July 2001 letter informed the veteran of the need for 
medical evidence and he has not identified or authorized VA 
to obtain such records.  All relevant Federal records have 
been obtained.  The service medical records are in the claims 
folder.  The veteran has asserted that he can not be examined 
because he is in prison.  Under such circumstances, there are 
usually prison medical records.  Although VA told the veteran 
of the need for medical records to support his claim, he has 
not asserted that there are any prison medical records or 
other medical records, which support the claims.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991 & Supp. 2002).  Analysis of this provision discloses 
that there are three essential elements which must be met to 
establish entitlement.  There must be current disability; 
there must be disease or injury during service, and there 
must be a nexus or connection relating the current disability 
to the disease or injury during service.  Further, the 
evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 3.159(a) 
(2002).  

The veteran asserts that his claims are supported by the 
service medical records.  It is true that where a chronic 
disease is shown as such during service, subsequent 
manifestations of the disease will be service-connected.  38 
C.F.R. § 3.303(b) (2002).  However, evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Evidence  The service medical records reveal that on entrance 
examination, in February 1975, a physician reported the 
veteran's ears, drums and lower extremities were normal.  
Audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
5
5
15
LEFT
15
5
5
5

In early September 1977, the veteran complained of left ear 
pain for two days.  Irrigation of the left ear canal resulted 
in increased pain.  The assessment was otitis externa.  
Medication was recommended.  Later in September 1977, the 
veteran complained that both ears were worse.  On 
consultation, the veteran gave a history of infections of the 
right ear, a right ear hearing loss for one week, and 
something in the ear.  Both canals were red and swollen.  The 
left tympanic membrane was mobile.  The right canal was full 
of mucous containing a pedunculated mass reaching almost to 
the meatus.  The polyp was removed from the right ear canal.  
In October 1977, the right ear had a small amount of mucopus.  
The tympanic membrane was mobile.  

Audiometric testing, in October 1977, had results which were 
non-organic, so the veteran was to return in two weeks.  
Testing at that time disclosed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
10
15
20
20
15
LEFT
5
5
5
10
5

The examiner expressed the opinion that the findings were 
normal.  

In November 1977, the right ear canal was red with swelling 
of the canal.  The tympanic membrane was red and thick but 
mobile.  There was greenish mucopus entirely covering the 
drum.  Medication was recommended.  

On audiological evaluation, in April 1978, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
5
0
10
10
LEFT
5
5
5
5
5
15

In June 1978, the veteran complained of ear aches.  The left 
ear was clear.  The right ear had drainage from the ear 
canal.  The diagnosis was otitis externa and medication was 
provided.  

In November 1978, the veteran reported a right knee injury 
three weeks earlier, while playing football.  The knee was 
red, swollen and discolored.  The assessment was a contusion.  
Treatment was recommended.  

On separation examination in February 1979, a physician 
reported the veteran's ears, drums and lower extremities were 
normal.  Audiological evaluation showed pure tone thresholds, 
in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
35
20
20
15
LEFT
25
15
25
15

The veteran filed his claim in April 2001, approximately 22 
years after service.  The July 2001 letter from the RO 
informed him of the need of competent evidence to connect 
present disability to service, but he has not identified any.  

Analysis  The VCAA requires by way of 38 C.F.R § 3.159(c)(4) 
(2002) that the VA obtain nexus opinions in service 
connection cases when the record does not contain sufficient 
competent medical evidence to decide the claim, but: 
?	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;  
?	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and 
?	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service-connected disability, 
such as competent evidence showing post-service treatment 
for a condition, or other possible association with 
military service.  

In this case, there is no competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability.  There is no evidence which 
establishes that the veteran has a disease or symptoms of a 
disease listed in § 3.309, § 3.313, § 3.316, or § 3.317.  
There is no evidence which indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, such as competent evidence showing 
post-service treatment for a condition, or other possible 
association with military service.  Thus, the claims do not 
meet the criteria of 38 C.F.R § 3.159(c)(4) (2002) and VA is 
not required to obtain a nexus opinion.  

In this case, although evidence of current disability has 
been requested, there is no evidence that there is any 
current disability.  The veteran has not identified any 
evidence of a current disability, which VA could obtain.  As 
there is no competent evidence of a current disability, the 
claims must be denied.  

Further, the service medical records indicate that the 
claimed disabilities were treated and that ear and lower 
extremity findings were normal on separation examination.  
The results of audiological testing during service and on the 
February 1977 examination for separation from service do not 
meet the definition of a hearing loss disability.  See 
38 C.F.R. § 3.385.  The separation examination was done by a 
physician just before the veteran completed his active 
service.  It is timely, competent evidence which establishes 
that the transitory illnesses in service responded to 
treatment and had resolved by the time of separation from 
service.  Because the preponderance of the evidence is 
against a chronic disease or injury in service, the claims 
must be denied.  

Additionally, there is no evidence or indication of a nexus 
between a current disability and service.  Rather, many years 
passed without any competent evidence of continuity.  It was 
approximately 22 years after the veteran left active service, 
that the current claim was received.  This lengthy period 
without a complaint is evidence against the claims.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Because the preponderance of the evidence is against a nexus 
or connection of a current disability to disease or injury in 
service, the claims must be denied.  


ORDER

Service connection for bilateral otitis externa is denied.  

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for a right knee disorder is denied. 


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

